                                                                                               JS-6
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.         CV 18-9613-JFW(AGRx)                                             Date: June 17, 2021

Title:           Rachel King -v- Wal Mart Stores, Inc.


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                               None Present
                 Courtroom Deputy                             Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                        ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                     None

PROCEEDINGS (IN CHAMBERS):                 ORDER OF DISMISSAL

        In the Notice of Settlement filed on June 17, 2021, Docket No. 190, the parties represent
that they have settled this action. As a result, the Court dismisses this action without prejudice
subject to either party reopening the action on or before August 16, 2021. The Court will retain
jurisdiction for the sole purpose of enforcing the settlement until August 16, 2021. Thereafter,
absent further order of the Court, the dismissal of this action will be with prejudice. All dates in
this action, including the trial date are vacated.

         IT IS SO ORDERED.




                                                                                  Initials of Deputy Clerk sr

(Rev. 1/14/15)
                 Initials of Deputy Clerk sr

(Rev. 1/14/15)
